United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.W., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Brecksville, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 06-1869
Issued: February 20, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On August 9, 2006 appellant, through her attorney, filed a timely appeal from a
January 11, 2006 merit decision of the Office of Workers’ Compensation Programs finding that
she did not establish a recurrence of disability, a nonmerit decision dated March 17, 2006
denying her request for a hearing and a nonmerit decision dated July 26, 2006 denying her
request for reconsideration. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case and over the March 17 and July 26, 2006 nonmerit
decisions.
ISSUES
The issues are: (1) whether appellant has established that she sustained a recurrence of
disability on February 16, 2005 due to her accepted employment injury; (2) whether the Office
properly denied her request for a hearing as untimely under 5 U.S.C. § 8124; and (3) whether the
Office properly denied appellant’s request for merit review of her claim under 5 U.S.C. § 8128.

FACTUAL HISTORY
On February 5, 1990 appellant, then a 43-year-old nursing assistant, filed a claim for a
traumatic injury to her right shoulder occurring on that date when she was transferring a patient
from a bed to a chair. The Office accepted the claim for right shoulder strain and cervical strain.1
The Office subsequently accepted that she sustained a lumbosacral strain due to a July 21, 1995
employment injury and lumbar strain due to a March 7, 1997 employment injury.2 The Office
combined her claims into file number 090427900.
On March 8, 2005 appellant filed a claim for a recurrence of disability on February 16,
2005 causally related to a November 15, 1990 employment injury. She stopped work on
February 16, 2005 and returned to work on March 7, 2005. Appellant related:
“I went to get up out of my chair from my desk and suddenly I was hit with
excruciating pain from my right lower back down my right leg rendering me
completely unable to walk or put any weight down on my right foot. Before my
initial injury on November 15, 1990 I had absolutely no back nor leg problems
but since that injury the episodes have continued, more frequently and more
severe.”
Regarding limitations following her employment injury, appellant noted that she was
careful when lifting. In a statement accompanying the notice of recurrence, the employing
establishment controverted the claim on the basis that she was injured stepping up from a chair at
home rather than at work.
By letter dated November 30, 2005, the Office requested additional factual and medical
evidence from appellant. She did not submit any medical evidence.3 In a decision dated
January 11, 2006, the Office found that appellant did not establish a recurrence of disability due
to her February 5, 1990 employment injury.4 The Office noted that the record did not show an
injury on November 15, 1990 but did show that she sustained an injury on February 5, 1990.
In a letter postmarked February 17, 2006, appellant requested an oral hearing. By
decision dated March 17, 2006, the Office denied the hearing request as untimely under section
8124. The Office found that the issue could be equally well addressed through the submission of
new and relevant evidence accompanying a valid request for reconsideration.

1

By decision dated April 4, 1990, the Office denied appellant’s claim on the grounds that the medical evidence
was insufficient to establish that she sustained an injury as alleged. In a decision dated July 5, 1991, the Office
vacated the April 4, 1990 decision and accepted her claim for right shoulder and cervical strain.
2

Appellant also filed a claim for an injury to her back, right shoulder and left wrist on July 20, 1996; however,
the Office denied her claim in a decision dated October 4, 1996.
3

The Office noted that appellant provided a factual statement in response to its November 30, 2005 development
letter; however, this does not appear to be in the case record.
4

The Office noted that the record did not show an injury on November 15, 1990 but did show that she sustained
an injury on February 5, 1990.

2

On June 14, 2006 appellant requested reconsideration.5 She indicated that she was
enclosing a March 21, 2006 magnetic resonance imaging (MRI) scan study and a schedule of
injections. Appellant noted that she sustained additional work injuries after February 5, 1990.
She wore a back brace and experienced unrelenting pain radiating from her back into her left leg.
By decision dated July 26, 2006, the Office denied appellant’s request for reconsideration
on the grounds that it was insufficient to warrant further review of the January 11, 2006 merit
decision. The Office noted that no medical evidence accompanied her reconsideration request.
LEGAL PRECEDENT -- ISSUE 1
When an appellant claims a recurrence of disability due to an accepted employmentrelated injury, she has the burden of establishing by the weight of the reliable, probative and
substantial evidence that the recurrence of disability is causally related to the original injury.
This burden includes the necessity of furnishing evidence from a qualified physician, who on the
basis of a complete and accurate factual and medical history, concludes that the condition is
causally related to the employment injury and supports this conclusion with sound medical
reasoning.6
Section 10.5(x) of the Office’s regulations provides in pertinent part:
“Recurrence of disability means an inability to work after an employee has
returned to work caused by a spontaneous change in a medical condition which
had resulted from a previous injury or illness without an intervening injury or new
exposure to the work environment that caused the illness.”7
The Office’s procedure manual provides:
“Burden of Proof. It is the employee’s burden to submit factual and medical
evidence in support of the claimed recurrence. It is not assumed that any
subsequent incapacity involving the injured part of the body is the result of the
original injury solely because the original injury was accepted.”
The medical evidence required includes “a description of objective findings, reasoned
medical opinion supporting causal relationship and a discussion of any similar preexisting or
intervening condition affecting the same part of the body.”8

5

Appellant requested reconsideration in a March 31, 2006 letter addressed to the Board. The Office asked that
appellant clarify whether she wanted an appeal before the Board or reconsideration before the Office. In a June 14,
2006 letter, appellant requested reconsideration by the Office.
6

Ricky S. Storms, 52 ECAB 349 (2001).

7

20 C.F.R. § 10.5(x).

8

Federal (FECA) Procedural Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.7.b(1) (September 2003).

3

ANALYSIS
The Office accepted that appellant sustained right shoulder strain and cervical strain due
to a February 5, 1990 employment injury. The Office also accepted that she sustained
lumbosacral strain due to a July 21, 1995 employment injury and lumbar strain due to a March 7,
1997 employment injury. The Office combined all claims into file number 090427900.
On March 8, 2005 appellant filed a notice of a recurrence of disability from February 16
to March 7, 2005 causally related to her February 5, 1990 employment injury. She related that
following her original injury she experienced episodes of back and leg problems. Appellant
maintained that she experienced extreme pain extending from her back to her right leg when she
got out of a chair on February 16, 2005.
The Board finds that appellant has not established that she sustained a recurrence of
disability on February 16, 2005 causally related to her accepted employment injuries. The
Office’s procedure manual provides that it is “the employee’s burden to submit factual and
medical evidence in support of the claimed recurrence. It is not assumed that any subsequent
incapacity involving the injured part of the body is the result of the original injury solely because
the original injury was accepted.”9 The procedure manual further states that medical evidence
includes “a description of objective findings, reasoned medical opinion supporting causal
relationship and a discussion of any similar preexisting or intervening condition affecting the
same part of the body.”10 Appellant did not submit any medical evidence prior to the Office’s
January 11, 2006 decision finding that she had not established a recurrence of disability. By
letter dated November 30, 2005, the Office advised her of the type of evidence necessary to
establish a recurrence of disability; however, she did not provide the Office with the requested
evidence. As appellant did not submit medical evidence substantiating that she was disabled
beginning February 16, 2005 due to her accepted employment injuries, the Office properly
determined that she did not establish a recurrence of disability.
LEGAL PRECEDENT -- ISSUE 2
Section 8124(b) of the Federal Employees’ Compensation Act,11 concerning a claimant’s
entitlement to a hearing, states that: “Before review under section 8128(a) of this title, a
claimant for compensation not satisfied with a decision of the Secretary ... is entitled, on request
made within 30 days after the date of issuance of the decision, to a hearing on [her] claim before
a representative of the Secretary.”12 As section 8124(b)(1) is unequivocal in setting forth the
time limitation for requesting a hearing, a claimant is not entitled to a hearing as a matter of right
unless the request is made within the requisite 30 days.13
9

Id.

10

Id.

11

5 U.S.C. §§ 8101-8193.

12

5 U.S.C. § 8124(b)(1).

13

Leona B. Jacobs, 55 ECAB 753 (2004).

4

Section 10.615 of Title 20 of the Code of Federal Regulations provides: “A hearing is a
review of an adverse decision by a hearing representative. Initially, the claimant can choose
between two formats: An oral hearing or a review of the written record.”14
Section 10.616(a) further provides: “A claimant injured on or after July 4, 1966, who had
received a final adverse decision by the district Office may obtain a hearing by writing to the
address specified in the decision. The hearing request must be sent within 30 days (as
determined by postmark or other carrier’s date marking) of the date of the decision for which a
hearing is sought.”15
The Office, in its broad discretionary authority in the administration of the Act, has the
power to hold hearings in certain circumstances where no legal provision was made for such
hearings and the Office must exercise this discretionary authority in deciding whether to grant a
hearing. Specifically, the Board has held that the Office has the discretion to grant or deny a
hearing request on a claim involving an injury sustained prior to the enactment of the 1966
amendments to the Act, which provided the right to a hearing, when the request is made after the
30-day period established for requesting a hearing or when the request is for a second hearing on
the same issue.16 The Office’s procedures, which require the Office to exercise its discretion to
grant or deny a hearing when a hearing request is untimely or made after reconsideration under
section 8128(a), are a proper interpretation of the Act and Board precedent.17
ANALYSIS -- ISSUE 2
The Office issued a decision on January 11, 2006 finding that appellant had not
established a recurrence of disability on February 16, 2005, causally related to a February 5,
1990 employment injury. Appellant sought an oral hearing by letter dated February 16, 2006
and postmarked February 17, 2006. The Office denied appellant’s hearing request as untimely
by decision dated March 17, 2006. As her request for a hearing was postmarked February 17,
2006, more than 30 days after the Office issued its January 11, 2006 decision, she was not
entitled to a hearing as a matter of right.
The Office has the discretionary power to grant a hearing or review of the written record
when a claimant is not entitled to a hearing or review as a matter or right.18 The Office properly
exercised its discretion by considering whether to grant a discretionary review and finding that
the issue could be equally well resolved by appellant submitting additional evidence to the Office
in a reconsideration request. The Board has held that the only limitation on the Office’s
discretionary authority is reasonableness. An abuse of discretion is generally shown through
proof of manifest error, clearly unreasonable exercise of judgment or actions taken which are
14

20 C.F.R. § 10.615.

15

Id. at § 10.616(a).

16

See André Thyratron, 54 ECAB 257 (2002).

17

Sandra F. Powell, 45 ECAB 877 (1994).

18

Afegalai L. Boone, 53 ECAB 533 (2002).

5

contrary to both logic and probable deduction from established facts.19 In this case, the evidence
of record does not establish that the Office committed any action in connection with its denial of
appellant’s request for an oral hearing which could be found to be an abuse of discretion. For
these reasons, the Office properly denied her request for an oral hearing as untimely under
section 8124 of the Act.
LEGAL PRECEDENT -- ISSUE 3
To require the Office to reopen a case for merit review under section 8128(a) of the
Act, the Office’s regulations provide that a claimant must: (1) show that the Office erroneously
applied or interpreted a specific point of law; (2) advance a relevant legal argument not
previously considered by the Office; or (3) submit relevant and pertinent new evidence not
previously considered by the Office.21 To be entitled to a merit review of an Office decision
denying or terminating a benefit, a claimant also must file his or her application for review
within one year of the date of that decision.22 When a claimant fails to meet one of the above
standards, the Office will deny the application for reconsideration without reopening the case for
review on the merits.23
20

The Board has held that the submission of evidence which repeats or duplicates evidence
already in the case record does not constitute a basis for reopening a case.24 The Board also has
held that the submission of evidence which does not address the particular issue involved does
not constitute a basis for reopening a case.25 While the reopening of a case may be predicated
solely on a legal premise not previously considered, such reopening is not required where the
legal contention does not have a reasonable color of validity.26
ANALYSIS -- ISSUE 3
The Office found that appellant did not establish a recurrence of disability as she failed to
submit any medical evidence showing that she was disabled due to her accepted employment
injury. By letter dated June 14, 2006, appellant requested reconsideration. She indicated that
she had enclosed an MRI scan and injection schedule; however, this evidence was not contained
in the case record. Appellant also maintained that she had to wear a back brace due to pain
which radiated into her left leg. The relevant issue, however, is whether the medical evidence
19

See André Thyratron, supra note 16.

20

5 U.S.C. §§ 8101-8193. Section 8128(a) of the Act provides that “[t]he Secretary of Labor may review an
award for or against payment of compensation at any time on her own motion or on application.”
21

20 C.F.R. § 10.606(b)(2).

22

Id. at § 10.607(a).

23

Id. at § 10.608(b).

24

Arlesa Gibbs, 53 ECAB 204 (2001); James E. Norris, 52 ECAB 93 (2000).

25

Ronald A. Eldridge, 53 ECAB 218 (2001); Alan G. Williams, 52 ECAB 180 (2000).

26

Vincent Holmes, 53 ECAB 468 (2002); Robert P. Mitchell, 52 ECAB 116 (2000).

6

establishes that she was unable to work beginning February 16, 2005 due to her accepted
employment injury. Appellant’s lay opinion is not relevant to the medical issue in this case,
which can only be resolved through the submission of probative medical evidence from a
physician.27
Appellant did not show that the Office erroneously applied or interpreted a specific point
of law, advance a relevant legal argument not previously considered by the Office or submit new
and relevant evidence not previously considered. As she did not meet any of the necessary
regulatory requirements, appellant is not entitled to further merit review.
CONCLUSION
The Board finds that appellant has not established that she sustained a recurrence of
disability on February 16, 2005 due to her accepted employment injury. The Board further finds
that the Office properly denied her request for a hearing as untimely under section 8124 and
properly denied her request for review of the merits under section 8128.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated July 26, March 17 and January 11, 2006 are affirmed.
Issued: February 20, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

27

Gloria J. McPherson, 51 ECAB 441 (2000).

7

